SUMMARY GEOLOGY REPORT on the APPLETON # 2 PROPERTY Northeastern NEWFOUNDLAND License Number 014609M NTS Map 02E02 Latitude 3’ 9" NorthLongitude 48’ 24" West UTM Zone 21, 660250 Easting - 5435400 Northing Prepared on behalf of WESTERN RIDGE MINERALS, INC Suite 204, 9837 - 110 Street Edmonton, AlbertaT5K 2L8 by RICHARD A. JEANNE, LTD Consulting Geologist Member AIPG (CPG No. February 12, 2008 SUMMARY ii 1 INTRODUCTION 1 1.1Disclaimer 1 2 PROPERTY DESCRIPTION AND LOCATION 1 3 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, 4 INFRASTRUCTURE and TOPOGRAPHY 4 4 HISTORY 5 5 GEOLOGIC SETTING 6 5.1Regional Geology of the Appleton # 2 Area 6 5.2Property Geology 6 6 DEPOSIT TYPE 7 7 MINERALIZATION 8 8 EXPLORATION 8 9 DRILLING SUMMARY 9 10 SAMPLING 9 11 ADJACENT PROPERTIES 9 12 INTERPRETATION AND CONCLUSIONS 10 13 RECOMMENDATIONS 11 13.1Budget 13 14 REFERENCES CITED 13 15 STATEMENT OF QUALIFICATIONS 14 LIST OF FIGURES Figure 1.LOCATION MAP 3 Figure 2.CLAIM PLAN 4 Figure 3.REGIONAL GEOLOGY 7 SUMMARY The Appleton # 2 property was electronically staked in January 2008 for WESTERN RIDGE MINERALS, INCwho retain a 100% interest in the property.The property comprises 8 claim blocks totaling 200 hectares or approximately 494 acres.A legal survey of the property has not been conducted. The Appleton # 2 is located on NTS map sheet 02E/02, 17 km northwest of Gander in northeastern Newfoundland.The property lies north of the Trans Canada Highway, approximately 9 km north of the Salmon Pond access road, and west of the Gander River. Gold mineralization on the property was first documented in 1999 by Mr. Tom Lush, a prospector who held claims in the area in the year 2000.The only known published data from the property is that in the Government of Newfoundland-Labrador's Mineral Occurrence Database System, record number 6394.One sample collected from the property yielded a value of 4.959 ppm (0.145 opt) Au.A second sample returned a value of 64 ppm arsenic. Little information specific to this property is available, however, beginning in the 1980's extensive surveys of the area were conducted by Noranda, Gander River Minerals, Falconbridge, Virginia Holdings, Noront Resources and Newfoundland Resources and Mining.The region is recognized as having potential for extensive mineralization.Currently, Paragon Minerals Corporation is active in the area with a number of projects under evaluation. Most of the gold occurrences near the Appleton # 2 consist of structurally controlled hydrothermal quartz veins in which the major commodity is gold.Secondary commodities include antimony, zinc, copper and arsenic.Ore minerals include chalcopyrite and sphalerite, and gangue minerals include pyrite, arsenopyrite and quartz. 1.
